DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19 is objected to because of the following informalities: 
Claim 19 recites the limitation "the Ethernet standard" which should be changed to -- an ethernet standard -- to establish antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the direct current output" in lines 14 and 21.  There is insufficient antecedent basis for this limitation in the claim. There are multiple recitations of the direct current output and it is unclear as to whether the direct current output refers to the direct current output of the first, second, or third, plurality of photovoltaic panels.
Claim 1 recites the limitation "the alternating current inputs".  There is insufficient antecedent basis for this limitation in the claim.
The examiner is interpreting claim 1 as follows (see changes in bold): "1. A system, comprising: a control unit including: a main distribution box having a plurality of alternating current connections; a combustion engine electrical generator having an alternating current output coupled to one of the alternating current connection of the main distribution box; and a first plurality of photovoltaic panels having a first direct current output coupled to a first solar inverter that converts the first direct current output to an alternating current output that is coupled to one of the alternating current connections  of the main distribution box; and a solar unit including: a second plurality of photovoltaic panels having a second direct current output coupled to a second solar inverter that converts the second direct current output to an alternating current output that is detachably coupled to one of the alternating current connections  of the main distribution box using a cable; and a first rechargeable battery unit coupled to a first battery inverter, wherein the first battery inverter may be controlled to convert alternating current to direct current for charging the first battery unit and to convert direct current discharged from the first rechargeable battery to alternating current, and wherein the first battery inverter is detachably coupled to one of the alternating current connections  of the main distribution box using a cable; and a light unit including: an array of area lights supported by a mast; a third plurality of photovoltaic panels having a third direct current output coupled to a third solar inverter that converts the third direct current output to an alternating current output; and a second rechargeable battery unit coupled to a second battery inverter, wherein the second battery inverter may be controlled to convert alternating current to direct current for charging the second rechargeable battery unit and to convert direct current discharged from the second rechargeable battery to alternating current, and wherein the first battery inverter is coupled to the third solar inverter and the array of area lights and is detachably coupled to one of the alternating current connections of the main distribution box using a cable."
Claim 2 recites the limitation "the AC main distribution box", "the first energy storage device", and "the second energy storage device".  There is insufficient antecedent basis for these limitations in the claim.
The examiner is interpreting claim 2 as follows (see changes in bold): "2. The system of claim 1, wherein the control unit further comprises a first shipping container that secures the combustion engine electrical generator, the first plurality of photovoltaic panels, the first solar inverter, and the  main distribution box during transportation and use; wherein the solar unit further comprises a second shipping container that secures the second plurality of photovoltaic panels, the second solar inverter, the first battery inverter, and the first rechargeable battery unit ; and wherein the light unit further comprises a third shipping container that secures the third plurality of photovoltaic panels, the third solar inverter, the second battery inverter, and the second rechargeable battery unit .  
Claim 11 recites the limitation "the AC main distribution box".  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting "the AC main distribution box" as -- the main distribution box --.
Claim 13 recites the limitation "the third battery inverter".  There is insufficient antecedent basis for this limitation in the claim. It is unclear whether applicant intends to recite a third battery inverter or the applicant is referring to the second battery inverter of the third plurality of photovoltaic panels. The examiner is interpreting "the third battery inverter" as -- the second battery inverter --.
Claim 14 recites the limitation "the AC main distribution box".  There is insufficient antecedent basis for this limitation in the claim. The examiner is interpreting "the AC main distribution box" as -- the main distribution box --.
Claim 15 recites the limitation "the AC main distribution box" and "the first and second energy storage devices".  There is insufficient antecedent basis for these limitations in the claim. It is unclear whether the applicant intends to recite a separate first and second energy storage device or if the applicant is referring to the first and second rechargeable battery units which can be energy storage devices. The examiner is interpreting "the AC main distribution box" as -- the main distribution box -- and "the first and second energy storage devices" as -- the first and second rechargeable battery units --.
Claim 19 recites the limitation "the RS485 standard". The examiner notes that the claim refers to an industry standard which can change over time therefore the limitation "the RS485" renders the scope of the claims indefinite. The examiner is interpreting the "the RS485 standard" as -- a serial communication protocol standard".
Claim 21 recites the limitation "the photovoltaic panels". It is unclear which set of photovoltaic panels the applicant is referring to or if the applicant is referring to all of the photovoltaic panels. The examiner is interpreting "the photovoltaic panels" as -- the first, second, and third plurality of photovoltaic panels --.
Claim 22 recites the limitation "the alternating current inputs" and "the AC main distribution box". There is insufficient antecedent basis for this limitation in the claim.
Claim 22 further recites the limitation "the direct current output" multiple times and it is unclear which direct current output the applicant is referring to i.e. the direct current output of the first, second, and/or third plurality of photovoltaic panels. 
The examiner is interpreting claim 22 as follows (see changes in bold): " 22. A kit, comprising: a control unit shipping container including: a main distribution box having a plurality of alternating current connections; a controller in digital communication with a bus network; a combustion engine electrical generator having an alternating current output coupled to one of the alternating current connections of the main distribution box; and a first plurality of photovoltaic panels having a first direct current output coupled to a first solar inverter that converts the first direct current output to an alternating current output that is coupled to one of the alternating current connections  of the main distribution box, wherein the first solar inverter is connected to the bus network; a first quick connect coupling having a pinout that includes a solar power conductor connected to the  main distribution box, a battery power conductor connected to the  main distribution box, a network wire connected to the bus network; and a plurality of second quick connect couplings, each of the second quick connect couplings having a pinout that includes a battery power conductor connected to the  main distribution box, and a network wire connected to the bus network; and a solar unit shipping container including: a second plurality of photovoltaic panels having a second direct current output coupled to a second solar inverter that converts the second direct current output to an alternating current output; a first rechargeable battery unit coupled to a first battery inverter that converts alternating current to direct current for charging the first rechargeable battery unit and converts direct current discharged from the first rechargeable battery unit to alternating current; and a quick connect coupling having a pinout that includes a solar power conductor connected to the second solar inverter, a battery power conductor connected to the first battery inverter, and a network wire connected to both the second solar inverter and the first battery inverter; and a plurality of light unit shipping containers, each light unit shipping container including: an array of area lights supported by a mast; a third plurality of photovoltaic panels having a third direct current output coupled to a third solar inverter that converts the third direct current output to an alternating current output; a second rechargeable battery unit coupled to a second battery inverter that converts alternating current to direct current for charging the second rechargeable battery unit and converts direct current discharged from the second rechargeable battery to alternating current; and a quick connect coupling having a pinout that includes a battery power conductor connected to the second battery inverter, and a network wire connected to both the third solar inverter and the second battery inverter; a solar unit cable including a first end having a first quick connect coupling and second end having a second quick connect coupling, wherein the solar unit cable includes a solar power conductor, a battery power conductor and a network wire, and wherein the first quick connect coupling of the solar unit cable detachably couples with the quick connect coupling of the solar unit shipping container and the second quick connect coupling of the solar unit cable detachably couples with the quick connect coupling of the control unit shipping container; and a plurality of light unit cables, each light unit cable including a first end having a first quick connect coupling and a second end having a second quick connect coupling, wherein each light unit cable includes a battery power conductor and a network wire, and wherein the first quick connect coupling of each light unit cable detachably couples with one of the second quick connect couplings of the control unit shipping container.  
Claims 2-10, 12, 16-18, and 20 are rejected since they are dependent upon claim 1.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance:
The prior art taken as a whole does not show nor suggest a system, comprising: a control unit including: a main distribution box having a plurality of alternating current connections; a combustion engine electrical generator having an alternating current output coupled to one of the alternating current connection of the main distribution box; and a first plurality of photovoltaic panels having a first direct current output coupled to a first solar inverter that converts the first direct current output to an alternating current output that is coupled to one of the alternating current connections of the main distribution box; and a solar unit including: a second plurality of photovoltaic panels having a second direct current output coupled to a second solar inverter that converts the second direct current output to an alternating current output that is detachably coupled to one of the alternating current connections of the main distribution box using a cable; and a first rechargeable battery unit coupled to a first battery inverter, wherein the first battery inverter may be controlled to convert alternating current to direct current for charging the first battery unit and to convert direct current discharged from the first rechargeable battery to alternating current, and wherein the first battery inverter is detachably coupled to one of the alternating current connections of the main distribution box using a cable; and a light unit including: an array of area lights supported by a mast; a third plurality of photovoltaic panels having a third direct current output coupled to a third solar inverter that converts the third direct current output to an alternating current output; and a second rechargeable battery unit coupled to a second battery inverter, wherein the second battery inverter may be controlled to convert alternating current to direct current for charging the second rechargeable battery unit and to convert direct current discharged from the second rechargeable battery to alternating current, and wherein the first battery inverter is coupled to the third solar inverter and the array of area lights and is detachably coupled to one of the alternating current connections of the main distribution box using a cable with respect to claim 1; 
A kit, comprising: a control unit shipping container including: a main distribution box having a plurality of alternating current connections; a controller in digital communication with a bus network; a combustion engine electrical generator having an alternating current output coupled to one of the alternating current connections of the main distribution box; and a first plurality of photovoltaic panels having a first direct current output coupled to a first solar inverter that converts the first direct current output to an alternating current output that is coupled to one of the alternating current connections of the main distribution box, wherein the first solar inverter is connected to the bus network; a first quick connect coupling having a pinout that includes a solar power conductor connected to the main distribution box, a battery power conductor connected to the main distribution box, a network wire connected to the bus network; and a plurality of second quick connect couplings, each of the second quick connect couplings having a pinout that includes a battery power conductor connected to the main distribution box, and a network wire connected to the bus network; and a solar unit shipping container including: a second plurality of photovoltaic panels having a second direct current output coupled to a second solar inverter that converts the second direct current output to an alternating current output; a first rechargeable battery unit coupled to a first battery inverter that converts alternating current to direct current for charging the first rechargeable battery unit and converts direct current discharged from the first rechargeable battery unit to alternating current; and a quick connect coupling having a pinout that includes a solar power conductor connected to the second solar inverter, a battery power conductor connected to the first battery inverter, and a network wire connected to both the second solar inverter and the first battery inverter; and a plurality of light unit shipping containers, each light unit shipping container including: an array of area lights supported by a mast; a third plurality of photovoltaic panels having a third direct current output coupled to a third solar inverter that converts the third direct current output to an alternating current output; a second rechargeable battery unit coupled to a second battery inverter that converts alternating current to direct current for charging the second rechargeable battery unit and converts direct current discharged from the second rechargeable battery to alternating current; and a quick connect coupling having a pinout that includes a battery power conductor connected to the second battery inverter, and a network wire connected to both the third solar inverter and the second battery inverter; a solar unit cable including a first end having a first quick connect coupling and second end having a second quick connect coupling, wherein the solar unit cable includes a solar power conductor, a battery power conductor and a network wire, and wherein the first quick connect coupling of the solar unit cable detachably couples with the quick connect coupling of the solar unit shipping container and the second quick connect coupling of the solar unit cable detachably couples with the quick connect coupling of the control unit shipping container; and a plurality of light unit cables, each light unit cable including a first end having a first quick connect coupling and a second end having a second quick connect coupling, wherein each light unit cable includes a battery power conductor and a network wire, and wherein the first quick connect coupling of each light unit cable detachably couples with one of the second quick connect couplings of the control unit shipping container with respect to claim 22 as specifically called for in the claimed combinations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Carpoff (US 2016/0281938), Curlett (WO 2017/031586), Curlett (WO 2014/056086), Schmidt (US 2017/0141721), Kennedy (US 2018/0283662), Chambers et al. (US 2020/0248471), Poage (US 2018/0320835), Imperial (US 2017/0047770), Sharpley et al. (US 2010/0232148), Robertson et al. (US 2012/0201016), and Knodel (US 2013/0250561) disclose a lighting system with a pole, a solar panel, a battery but do not disclose additional photovoltaic panels and details of the interconnection of the system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875